Citation Nr: 1210481	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder, to include entitlement to total disability rating due to individual unemployability (TDIU rating), from December 30, 2005 to February 26, 2009.

2. Entitlement to an initial rating in excess of 50 percent for service-connected PTSD, to include entitlement to a TDIU rating, from February 26, 2009 onward.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2008, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In June 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.

Since the last adjudication of the claim by the AOJ, the Veteran has submitted additional evidence consisting of multiple VA treatment records dated through January 2011.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that he waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.


FINDINGS OF FACT

1. From December 30, 2005 to February 26, 2009, service-connected PTSD was manifested by moderate work inefficiency, mild interference with social interaction, and moderate reduction in ability to adapt to stressful circumstances due to irritability, affect with little joy, depressed mood, reduced concentration, auditory hallucinations, and a Global Assessment of Functioning (GAF) score of 50; deficiencies in most areas are not shown.  

2. From February 26, 2009 onward, service-connected PTSD was manifested by difficulty falling and staying asleep, hesitant speech, constricted affect, anxious mood, auditory hallucinations, suicidal thoughts, and deficits in short- and long-term memory, resulting in deficiencies in most areas with a GAF score of 44; total social and occupational disability is not demonstrated. 

3. From December 30, 2005 to February 26, 2009, the Veteran's service-connected disabilities included PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling, and mild sensorineural hearing loss, evaluated noncompensably for a combined total disability evaluation of 60 percent.

4. From February 26, 2009 onward, the Veteran's service-connected disabilities included PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling, and mild sensorineural hearing loss, evaluated noncompensably for a combined total disability evaluation of 70 percent.

5. From December 30, 2005 to February 26, 2009, the Veteran was not unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.

6. From February 26, 2009 onward, the Veteran is unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSIONS OF LAW

1. Prior to February 26, 2009, the criteria for a rating of 50 percent, but no greater, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2. From February 26, 2009 onward, the criteria for a rating of 70 percent, but no greater, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3. From December 30, 2005 to February 26, 2009, the criteria for entitlement to a TDIU rating have not been met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 

4. From February 26, 2009 onward, the criteria for entitlement to a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in October 2008.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain additional VA treatment records and another VA examination.  A review of the post-remand record shows that VA treatment records dated through January 2011 have been added to the claims file and a VA examination was performed in February 2009.  Therefore, the Board determines that the RO/AMC complied with the Board's orders in the October 2008 remand, and that the Board may now proceed with adjudication of the claims.




II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in January 2006 that was relevant to the service connection claim and prior to the initial unfavorable AOJ decision issued in October 2006.  An additional letter was sent in November 2008.

The Board observes that the January 2006 letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  A March 2006 letter also informed him of how to substantiate disability ratings generally and effective dates.  Therefore, the Board finds that the Veteran was provided with all notice necessary for his initial rating claims prior to the initial adjudication. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of September 2006 and February 2009 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the September 2006 and February 2009 VA examination reports both reflect that the claims file was reviewed.  The examiners then provided detailed findings related to the current symptomatology of the Veteran's service-connected PTSD.  There is nothing to suggest that either examiner's findings are not consistent with the other evidence of record or insufficient for determination of the ratings appropriate to the Veteran's symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  
In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected PTSD.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected psychiatric disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected PTSD has been assigned an initial 30 percent rating from December 30, 2005 to February 26, 2011 and a 50 percent rating from February 26, 2011 onward pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  He contends that his symptomology is worse than is contemplated under these initial ratings, and that a higher rating should, therefore, be assigned.  

The Veteran's service-connected PTSD has been evaluated as 30 percent and 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The relevant evidence in this case includes the reports of two VA examinations and VA treatment records dated from August 2006 forward.  At the September 2006 VA examination, the mental status evaluation revealed the Veteran to be cleanly and neatly dressed, alert, cooperative and showing good eye contact.  He was oriented to time, place, and person.  Speech was clear and normal with good articulation.  The Veteran's affect was varied, reflecting irritation and little joy, but was mood congruent.  Thought processes were goal-oriented and showed no deficits.  There were no delusions or paranoid beliefs.  Mood was depressed, and the Veteran reported reduced concentration.  He also reported auditory hallucinations of voices making Vietnam-related comments, such as telling him to take cover.  A GAF score of 50 was assigned because of the high moderate number, frequency, and intensity of symptoms associated with low moderate reduction of social, vocational, and mental functioning.  The examiner stated that the Veteran would have moderate work inefficiency, mild interference with social interaction, and moderate reduction in ability to adapt to stressful circumstances.  

At the February 2009 VA examination, the examiner noted that the Veteran met the criteria for dysthymia with some psychotic features, panic disorder with agoraphobia, and social phobia, but determined that all of the associated symptoms could be explained by the service-connected PTSD.  The mental status exam revealed hesitant speech, constricted affect, and anxious mood.  Thought processes were unremarkable, and the Veteran was oriented to person, place, and time.  Judgment and insight were intact.  The Veteran stated that he had difficulty falling and staying asleep.  The auditory hallucinations continued, and he also endorsed having suicidal thoughts.  The examiner noted that the Veteran exhibited difficulty recalling information, and the Veteran's spouse indicated that she had noted some erosion of remote memory as well.  The examiner commented that the Veteran was extremely socially avoidant, isolative and withdrawn, and suffered from significant affective distress and preoccupation and intermittent anxiety.  The examiner assigned a GAF score of 44 and stated that the combined effect of the Veteran's symptoms was to render him totally socially and occupationally disabled.

VA treatment records do not reveal symptoms more severe than those above.  The Veteran has been assigned GAF scores ranging from 44 at VA examination to 68 in some treatment records.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

The Board determines that the Veteran's symptoms for the period more closely approximate a rating of 50 percent for the period from December 30, 2005 to February 26, 2009.  In this regard, the Board notes the Veteran's reduced reliability and productivity that is moderate in nature, his disturbances of mood, impaired concentration, irritability, and auditory hallucinations.  The Board has afforded the benefit of the doubt to the Veteran in assigning a 50 percent rating, and absent symptoms such as suicidal or homicidal ideation, obsessional rituals, deficiencies in communication, family relationships, thought processes, judgment, insight, and inability to maintain personal hygiene, the Board determines that the Veteran's symptoms do not more closely approximate a rating in excess of 50 percent.
For the period from February 26, 2009 onward, the Board affords the benefit of the doubt to the Veteran and assigns a rating of 70 percent.  The Board observes that the Veteran's symptoms included the same auditory hallucinations with signs of disturbance of affect and mood, loss of memory, and suicidal thoughts.  Further, even though the Veteran did not display symptoms typical of a 100 percent rating, the examiner found his symptoms to have a combined effect of total occupational and social disability.  Therefore, the Board determines that the Veteran's service-connected PTSD symptoms more closely approximate a rating of 70 percent.  

As indicated, the examiner stated that the Veteran is totally socially and occupationally disabled; however, as stated, the Veteran does not exhibit symptoms typical of a 100 percent rating, which generally include poor personal hygiene, gross impairment of thought processes and communication, inappropriate behavior, and persistent thoughts of harming self and others.  The Veteran simply does not exhibit such severe symptoms.  Accordingly, the Board assigns an initial 70 percent rating, but no greater, from February 26, 2009 onward.

Extra-schedular rating

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms are well within those contemplated by the rating schedule.  Therefore, further consideration of an extra-schedular rating is not warranted in this case. 

TDIU rating

Additionally, the Board observes that while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU; however, there is evidence that his service-connected PTSD impairs his occupational functioning to the point of rendering him unemployable.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disabilities.  Id; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability:  
(1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

As decided herein, the Veteran's service-connected PTSD is evaluated as 70 percent disabling, effective February 26, 2009.  Thus, from that date onward, he met the threshold criteria of entitlement to a TDIU rating.  

Moreover, the February 2009 VA examiner stated that the Veteran's service-connected PTSD alone renders him totally socially and occupationally disabled.  There is nothing in the record that reasonably contradicts this opinion or that outweighs its probative value.  Accordingly, the Board determines that the Veteran is entitled to a TDIU rating from February 26, 2009 onward.  

With respect to the period prior to February 26, 2009, the Board observes that his service-connected PTSD is now evaluated as 50 percent disabling.  His other service-connected disabilities included tinnitus, evaluated as 10 percent disabling and service-connected mild sensorineural hearing loss, evaluated noncompensably.  The Veteran's combined disability evaluation was only 60 percent.  Therefore, he did not meet the threshold criteria for a TDIU rating during that period.  

Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but fail to meet the percentage standards as set forth in 38 C.F.R. § 4.16(a).  

In this case, even though the Veteran was not employed during the period prior to February 26, 2009, the competent medical evidence does not indicate that his service-connected PTSD, alone or together with his other service-connected disabilities, rendered the Veteran more than moderately impaired with regard to his occupational functioning.  Accordingly, the Board does not find referral for extra-schedular consideration is warranted.


ORDER

An initial rating of 50 percent, but no greater, is granted for service-connected PTSD from December 30, 2005 to February 26, 2009 onward.

An initial rating of 70 percent, but no greater, is granted for service-connected PTSD from February 26, 2009 onward.

Entitlement to a TDIU rating is denied for the period from December 30, 2005 to February 26, 2009.

Entitlement to a TDIU rating is granted from February 26, 2009 onward.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


